In an action, inter alia, for a judgment declaring that the defendant improperly charged the plaintiffs certain amounts as costs incurred in the operation, maintenance and use of Long Island Rail Road passenger stations for the fiscal years 1982-1983, 1983-1984, and 1984-1985, the plaintiffs appeal from an order of the Supreme Court, Nassau County (McCaffrey, J.), entered February 10, 1986, which granted the defendant’s motion for an order changing the venue of the action from Nassau County to New York County.
Ordered that the order is affirmed, without costs or disbursements.
Whether this matter is considered an action for declaratory, injunctive and monetary relief or a proceeding pursuant to CPLR article 78, the proper venue is New York County (CPLR 505 [a]; 506 [b]). Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.